UNITED STATES DISTRICT COURT                       FILED
                                 FOR THE DISTRICT OF COLUMBIA                       MAY 04 2010
                                                                              Clerk, U.S. District ana
Craig,                                            )                             Bankruptcy Courts
                                                  )
                    Plaintiff,                    )
                                                  )
                   v.                             )       Civil Action No.
                                                  )
                                                                               f-
United States Government et aI.,                  )
                                                  )
                                                                             I \)
                    Defendants.                   )


                                       MEMORANDUM OPINION

            Plaintiff Craig (no last name) has filed an application to proceed without prepayment of

fees and a pro se complaint. The application will be granted and the complaint will be dismissed

for failure to state a claim upon which relief may be granted.

            Craig, who identifies himself in the caption as "a Prisoner of Faith in the Saint Elizabeth

Prison Hospital," brings this suit against the "United States Government" and the Department of

Justice, asserting that since January 23, 1990, the Department of Justice "has willingly-

knowingly-wantingly [sic] failed to educate the public as to the magnitude of disability rights

protection per the Americans with Disabilities Act of Anno Domini 1990 - the ADA for the

honorable psychiatrically disabled - and - their caregivers." Complaint ~ 2. The remainder of

the complaint explains Craig's thinking regarding how this failure led to his mother's death, see

id.   ~   3, and discloses Craig's recollections of his last few conversations with his mother before

she died, see id.    ~~   4-7. He seeks damages in the amount of $3 million for himself, and an equal

amount for his fiance and his best man, and $6 million for a foundation named after his mother.

Id. at 9.




                                                                                                          3
        The allegation that the Department of Justice has failed to educate the public regarding

the Americans with Disabilities Act, 42 U.S.C. §§ 12102 et seq., does not state a claim upon

which Craig may be granted relief. Accordingly, the Court will dismiss the complaint for failure

to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

        A separate order accompanies this memorandum opinion.




Date:   ~ .:2.t I         )-0 10                              tates District Judge




                                               -2-